798 F.2d 1408Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John G. LEAKE, Trustee of the Estate of Marjec, Inc., t/aShawnee Land, Appellee,v.Thomas J. CHANDLER, Jr., Appellant..
No. 85-2199.
United States Court of Appeals, Fourth Circuit.
Argued July 16, 1986.Decided Aug. 25, 1986.

Gladys L. Ellis, for appellant.
W.E. Shmidheiser, III (Wharton, Aldhizer and Weaver;  Douglas T. Stark;  Moore, Jackson, Graves and Ralston on brief), for appellee.
W.D.Va., 54 B.R. 942.
AFFIRMED.
Before ERVIN and WILKINSON, Circuit Judges, and HAYNSWORTH, Senior Circuit Judge.
PER CURIAM:


1
Thomas J. Chandler, Jr., appeals the district court's order affirming the decisions of the United States Bankruptcy Court for the Western District of Virginia, at Harrisonburg.  Chandler presents the same arguments to this court as he did to the district court.  He contends that the bankruptcy court was without jurisdiction over the instant action.  Chandler also asserts that his due process rights were violated when the bankruptcy court entered its August 31, 1984, order directing Chandler to repay to Trustee John G. Leake, some monies Chandler had taken as the former trustee.


2
Upon consideration of the record, briefs, and oral argument, we find Chandler's arguments to be without merit.  Accordingly, we affirm the judgment below on the reasoning of the district court.  Leake v. Chandler, 54 Bankr. 942 (W.D.Va.  1985) .